Citation Nr: 0939145	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  03-36 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating in excess of  30 percent 
for the period prior to July 23, 2003; in excess of 50 
percent for the period prior to August 25, 2005; and in 
excess of 70 percent for the period beginning August 25, 
2005, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 




INTRODUCTION

The Veteran had active military service from February 1968 to 
December 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This case was previously before the Board in May 2005 and 
June 2006.  In both instances the case was remanded for 
further development.  The case has now been returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  For the period prior to February 12, 2001, the 
occupational and social impairment from the Veteran's PTSD 
more nearly approximated reduced reliability and productivity 
than occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.    

2.  For the period from February 12, 2001, through July 23, 
2003, the occupational and social impairment from the 
Veteran's PTSD more nearly approximated deficiencies in most 
areas than reduced reliability and productivity.

3.  For the period beginning July 23, 2003, the occupational 
and social impairment from the Veteran's PTSD has more nearly 
approximated total than deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but 
not higher, for PTSD for the period prior to February 12, 
2001, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a disability rating of 70 percent, but 
not higher, for PTSD for the period from February 12, 2001, 
through July 23, 2003, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2009).

3.  The criteria for a disability rating of 100 percent for 
PTSD on and after July 23, 2003, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The record reflects that the Veteran was provided the 
required notice, to include notice with respect to the 
effective-date element of his claim, by letters mailed in 
April 2001 and June 2006.  Although the Veteran was not 
provided adequate notice until after the initial adjudication 
of the claim, the Board finds that there is no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice and the completion of all indicated 
development, the originating agency readjudicated the claim 
in July 2009.  There is no indication or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records are on file.  Treatment records from the VA 
Medical Center have been obtained.  Treatment records from 
the Veteran's private physician are of record.  The Veteran 
was afforded appropriate VA examinations.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.
 
Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009). 

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 38 
C.F.R. § 4.21 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which provides that a 30 percent disability rating is 
warranted for PTSD if it is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent disability rating is warranted for PTSD when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 70 percent disability rating is warranted for PTSD when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The maximum schedular rating of 100 percent is warranted for 
PTSD when there is total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
Veteran's PTSD.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability. 

The Veteran was afforded a VA examination in May 1999.  At 
this examination the Veteran reported that he didn't get 
along very well with others, that he could hardly sleep at 
night, and that he did not like being around crowds.  He 
reported that he was depressed, that he never looked forward 
to anything, and that he just was not happy anymore.  He 
reported a decrease in appetite and feelings of not having a 
purpose.  He admitted that he felt worthless at times and 
that he was just sad sometimes.  He reported being close to 
his wife, but no one else and he reported that he sometimes 
had a bad temper.     

Upon mental status examination the Veteran's affect was 
reported to be serious and he did not smile.  He was oriented 
to date, place, and time; eye contact was minimal; his speech 
was decreased in that his answers tended to be short; he 
denied hallucinations; and he denied suicidal and/or 
homicidal ideations.  Judgment and insight were found to be 
adequate and the Veteran did not admit to having impulse 
control problems.  

The examiner diagnosed the Veteran with PTSD, chronic and 
mild, and depressive disorder, secondary to his PTSD.  She 
assigned the Veteran a Global Assessment of Functioning (GAF) 
score of 72.       

The GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).  The GAF Scale 
score is based on all of the Veteran's psychiatric 
impairments.  A GAF score of 31-40 indicates some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant), or a major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A GAF 
score of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 represents moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with coworkers).

In May 1999 the Veteran was examined by the Federal 
Occupational Health Employee Assistance Program (EAP).  Here 
the Veteran reported that he had trouble being around people 
and that he was depressed.  The evaluation report also noted 
that the Veteran had recently taken leave from his job to 
deal with stress.  The counselor reported that the Veteran 
suffered from PTSD and depression, neither of which were 
managed.  The Veteran was assigned a GAF of 60 by the 
counselor at this evaluation.  

In November 1999 VA received a statement from the Veteran's 
sister.  In her statement Ms. V.H. reported that before her 
brother went to Vietnam he had enjoyed an active social life 
and had a balance between home and community.  She stated 
that since his return from Vietnam, her brother had 
experienced chronic symptoms of depression and feelings of 
worthlessness.  She reported that he was no longer 
comfortable around people, that he had a tendency to avoid 
intimacy, and that he had developed a sense of detachment as 
a coping mechanism.  

Of record are VA Medical Center mental health treatment 
notes.  Treatment notes from April 2000 to September 2000 
show the Veteran was consistently assigned a GAF of 56.  
Additionally, the Veteran reported problems at work and 
indicated that he would have taken a disability retirement 
from his job at the United States Postal Service (USPS) had 
he been financially able to do so.  He never reported having 
suicidal or homicidal ideations.  The Veteran did frequently 
report irritability, poor concentration, insomnia, 
hypervigilence, and hyperarousal.  He also reported that the 
EAP counselor had recommended to him that he take a 
disability retirement.  At these sessions the Veteran 
reported that he had been taking excessive amounts of sick 
leave as a result of his PTSD.  The counselor noted that the 
Veteran tended to cope with stressful work situations by 
withdrawing to the bathroom or taking sick leave, but that 
due to taking such leave his leave balance was rapidly being 
depleted.  

The Veteran was also receiving counseling from Ms. M.J.C., a 
social worker at the St. Louis Behavioral Medicine Institute.  
VA received a letter from Ms. M.J.C. in January 2001.  In 
this letter Ms. M.J.C. reported that the Veteran worked in a 
high stress environment which intensified his symptoms.  She 
also reported that the Veteran experienced periods of high 
stress and anxiety which bordered on full blown panic 
attacks.  She reported that continued stress on the job would 
only serve to cause more intense anxiety and depression.  She 
assigned the Veteran a GAF score of 52 at that time.

In a February 2001 VA Medical Center mental health treatment 
note, the Veteran was reported to be irritable with feelings 
of detachment.  The Veteran reported having insomnia and 
nightmares, he continued to isolate himself and avoid 
stressful situations, he reported that he could not 
concentrate, and he reported having no energy.  The examiner 
reported that the Veteran was unable to function at work and 
was gradually becoming worse.  The Veteran reported that he 
would take annual leave so that he could avoid dealings with 
supervisors which triggered feelings of fear and anger.  The 
examiner reported that the Veteran's judgment was impaired by 
his inability to cope with a highly provocative and stressful 
work environment.  The examiner also reported that the 
Veteran was unable to deal with the routine social 
interactions of daily living.  After this evaluation the 
examiner noted that the Veteran's PTSD was severe, as 
demonstrated by his impairment of judgment, poor motivation, 
depressed mood, and serious difficulties in maintaining 
effective work and social relationships.  The examiner noted 
that the Veteran's prognosis was poor and assigned a GAF 
score of 48.

In April 2001 the Veteran was afforded another VA examination 
to assess the current level of disability resulting from his 
PTSD.  At this examination the Veteran reported that he did 
not sleep well and that he would wake often because of 
nightmares.  He also reported that he was socially isolated 
and could not comfortably be around people.  He also reported 
having feelings of emotional numbness.  He reported being 
uncomfortable with new places and with people he did not 
know, which was problematic at his job since he had been 
transferred to the day shift where he was required to work 
very closely with others.  He reported that he sometimes had 
panic attacks and would be forced to leave work.  He reported 
trying to stay away from people.  He did report that he loved 
his wife, two children, and parents, but that he had no close 
friends.  The Veteran also reported irritability, 
hypervigilance, and hyperarousal.  It was noted that his PTSD 
symptoms had a definite negative impact on his ability to 
perform his job.  

Upon mental status examination the Veteran was reported to be 
well-groomed and cooperative.  His motor behavior was 
unremarkable and emotionally he did not appear to be very 
disturbed.  However, when he began describing his problems at 
work he was reported to become more anxious.  His eye contact 
was reported to be direct and impulse control was conforming.  
The Veteran's speech volume, rate, and rhythm were normal; he 
was alert and oriented times three; his mood was anxious and 
somewhat depressed; his affect was somewhat blunted, but 
appropriate to content; he had no perceptual distortions 
other than flashbacks; and he was noted to have poor 
concentration, but no psychotic symptomatology was noted.  
The Veteran was reported to have poor short term memory, but 
his judgment and insight were intact.  

The examiner concluded that the Veteran's social and 
industrial adaptability were more likely than not seriously 
impaired by his PTSD symptoms.  She indicated that the 
Veteran had been able to work by himself for the first 15 
years of his employment with the USPS, but that when he 
switched to working days because of family health problems, 
he became terribly uncomfortable because he had to work 
closely with others.  The examiner assigned the Veteran a GAF 
score of 55 at this examination.

Following this examination, the 10 percent evaluation 
assigned for the Veteran's PTSD was increased to 30 percent, 
from the effective date of service connection, March 11, 
1999.

VA Medical Center mental health treatment notes from May 2002 
to April 2003 are of record.  These counseling notes indicate 
that the Veteran's relationship with his wife was 
deteriorating.  In May 2002 the Veteran's wife told him that 
she wanted a divorce and despite the Veteran's request that 
she engage in couples counseling with him she initiated 
divorce proceedings in July 2002 after 31 years of marriage.  
The termination of his relationship with his wife caused the 
Veteran to think more about his experiences in Vietnam and he 
became more depressed.  The Veteran continued to complain of 
severe difficulties in dealing with his work and continued to 
relate feelings of being trapped in his job because he could 
not afford to take a disability retirement.  He continued to 
complain of panic attacks and indicated that he was taking 
excessive amounts of sick leave.  In August 2002 the 
Veteran's son, daughter-in-law, and grandchild moved in with 
him to share expenses.  The Veteran was not able to cope with 
this situation and instead began considering whether he 
should sell his house and move in with his elderly father.  
The Veteran was also noted to be seeing a woman socially, but 
the Veteran reported that the relationship was not going well 
because she expected too much from him.

VA received another letter from Ms. M.J.C. in July 2003.  In 
this letter, Ms. M.J.C. reported that the Veteran continued 
to get worse.  She reported that the Veteran's job was still 
a great cause of distress for the Veteran.  She also noted 
that the experience of his wife leaving their marriage 
suddenly had also caused the Veteran to experience increased 
symptoms of anxiety and depression.  In this letter, Ms. 
M.J.C. assigned the Veteran a GAF score of 49.  

In a July 2003 VA Medical Center mental health treatment 
note, the Veteran's treating psychiatrist stated that the 
Veteran's PTSD symptoms had significantly worsened.  He 
reported that the Veteran's ability to maintain his 
employment was increasingly affected due to his inability to 
tolerate normal demands and stress of work and as a 
consequence the Veteran continued to take excessive amounts 
of sick leave.  Additionally, the examiner stated that the 
Veteran was unable to function in a normal competitive 
environment and that the Veteran was gradually deteriorating 
to the point of being unable to sustain gainful employment.  
The examiner assigned the Veteran a GAF 40 of 40 at that 
time.  

In September 2003 the Veteran was afforded another VA 
examination.  The Veteran continued to report stress and 
anxiety at work, to include taking inordinate amounts of sick 
leave to avoid the day to day stressors at work.  The Veteran 
also reported that his son, daughter-in-law, and their two 
children were moving out of his home because he was unable to 
deal with that level of interaction with his family.  As a 
result the Veteran was going to be forced to sell his home as 
his financial situation did not allow for him to afford it on 
his own.  The Veteran reported that he was going to move in 
with his elderly father, which was noted to be just another 
way for the Veteran to continue his retreat from the world.  
The examiner also reported that it was at least as likely as 
not that the Veteran would undergo further deterioration as a 
result of his PTSD symptoms and that as a result the 
Veteran's ability to tolerate employment was endangered.  The 
Veteran was assigned a GAF score of 55 at this examination.  

In an August 2004 statement the Veteran reported that he 
found it incredibly difficult to continue working, that he 
had no social life, that he was unable to establish or 
maintain any relationships, that he had suicidal thoughts, 
and that he had panic attacks occurring approximately 2-3 
times a week.

VA Medical Center mental health treatment notes from April 
2004 to August 2004 indicate that the Veteran was had a 
relationship with a woman, but that it wasn't working because 
of incompatibility.  He also reported that he had no energy 
or desire to pursue another relationship.  Additionally, he 
continued to report difficulties at work and stated that he 
could not take much more without "coming apart."  

Of record are VA Medical Center mental health treatment notes 
from October 2004 to July 2005.  These notes indicate that 
the Veteran broke things off with his girlfriend.  In April 
2005 the Veteran was assigned a GAF score or 40.  He also 
indicated that he had checked to see if he could possibly get 
an early retirement, but that it was not feasible.  However, 
the Veteran's work situation became untenable and in June 
2005 the Veteran indicated that he had initiated the 
disability retirement process.  The Veteran also reported 
continued feelings of depression and isolation.

In January 2006 the Veteran was afforded another VA 
examination.  At this examination the Veteran reported that 
he was worse since his last examination.  He reported that he 
lived alone since he had placed his father in an assisted 
living facility.  He reported that he continued to work, but 
that he had applied for disability retirement.  The Veteran 
reported that he participated in few activities and spent his 
time visiting with his father on the weekends, watching TV, 
reading the paper, working, or sleeping.  He reported that he 
had no close friends, but that he did keep in touch with his 
children.  He reported that he did not know whether life was 
worth living and stated that he "just exists."  The Veteran 
also reported that he continued to experience panic attacks.  
The Veteran reported that he did experience anger and feared 
that he was becoming more emotional than he had been in the 
past.  

Upon mental status examination the Veteran was found to be 
oriented to time, place and person; he was logical, coherent 
and not tangential or circumstantial; he was responsive, but 
not spontaneous; and his voice was somewhat flat.  The 
Veteran's mood was described as dysphoric; he never smiled or 
appreciated humor; he was somewhat irritable; and he was not 
labile.  There were no hallucinations, psychosis, or organic 
brain syndrome present.  No homicidal or suicidal thoughts 
were expressed.  He was also noted to be clinically 
depressed.  The examiner assigned a GAF score of 51.  

In February 2006 the Veteran's VA Medical Center treating 
psychiatrist wrote a note in which he stated that it was his 
opinion that the Veteran was no longer able to work or 
sustain employment as his work-related conditions and 
activities were triggers for his active PTSD symptoms.  The 
doctor noted that the Veteran's irritability, flashbacks, 
nightmares, isolation, poor concentration and memory, and his 
potential for impulsive and unpredictable behaviors 
negatively affect his ability to perform his work duties.

Private treatment records received from Liss & Associates 
Inc., Comprehensive Psychiatric and Psychological Services 
also tend to indicate that the Veteran's condition prohibits 
him from sustaining full time employment.  Treatment notes 
from this facility indicate that the Veteran suffers from 
chronic, severe PTSD.  Included in these records is an August 
25, 2005, letter from the Veteran's treating psychologist in 
which he opines that the Veteran cannot work at his current 
job any longer as a result of increased agitation from PTSD.  
It was the psychologist's recommendation that the Veteran 
pursue 100% unemployability.

VA has also received documentation that the Veteran took an 
early disability retirement, effective April 14, 2006, after 
his November 2005 application was processed and approved.

The Board notes that the Veteran has been assigned a wide 
variety of GAF scores throughout his mental health treatment.  
While particular GAF scores are not contained in the VA 
schedule of ratings for mental disorders, 38 C.F.R. § 4.130, 
they are a useful tool in assessing a Veteran's disability 
and assigning disability evaluations.  However, they are just 
one of many factors considered when determining an 
evaluation.

In this regard, the Board finds that some of the GAF scores 
assigned to the Veteran are not only inconsistent with each 
other, but are also inconsistent with the subjective 
complaints of the Veteran and the impairment described by the 
examiners at the separate evaluations.  Therefore, the Board 
assigns the GAF scores less probative weight than the 
subjective complaints and objective findings discussed above.

The Board acknowledges that the results of the several VA 
examinations and the symptoms described in the many mental 
health treatment notes do not indicate that the Veteran 
experiences all of the symptoms associated with a 100 percent 
rating for PTSD on and after July 23, 2003.  However, the 
Court has held that the symptoms enumerated under the 
schedule for rating mental disorders are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular disability rating.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a 
finding that there is total occupational and social 
impairment is sufficient to warrant a 100 percent rating even 
though the specific symptoms listed for a 100 percent rating 
are not manifested.

The Board finds that the Veteran should be assigned a 50 
percent evaluation for PTSD for the period prior to February 
12, 2001.  The Board notes that at the Veteran's May 1999 VA 
examination the Veteran asserted that he was having trouble 
getting along with people, that he was isolated and had no 
friends, he was depressed and didn't look forward to 
anything, he had decreased appetite, and he admitted to 
having feelings of worthlessness.  He also reported that he 
sometimes had a bad temper.  These symptoms combined with the 
notation on the EAP evaluation that the Veteran had found it 
necessary to begin taking leave from his job in order to deal 
with stress is evidence of a reduced reliability and 
productivity, thus warranting a 50 percent evaluation for 
PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds that the Veteran is entitled to a 70 percent 
evaluation for PTSD for the period from February 12, 2001, 
through July 23, 2003.  In this regard the Board takes note 
of the February 12, 2001, VA Medical Center mental health 
treatment note written by the Veteran's VA Medical Center 
treating psychiatrist, Dr. J.C.  The examiner's statements 
that the Veteran was unable to function at work, that he was 
unable to deal with the social interactions of daily living, 
and that the Veteran was noted to have serious difficulty 
maintaining effective work and social relationships combined 
with the fact that the Veteran was taking excessive amounts 
of leave as a result of his increased agitation caused by his 
PTSD symptoms is evidence of deficiencies in most areas thus 
warranting a 70 percent evaluation for PTSD.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Additionally, at this time 
the Veteran's prognosis was noted to be poor, so expectations 
for improvement were extremely low.  

The Board finds that the Veteran is entitled to a 100 percent 
evaluation on and after July 23, 2003.  The Board takes note 
of the July 23, 2003, VA Medical Center mental health 
treatment note written by the Veteran's VA Medical Center 
treating psychiatrist, Dr. J.C.  In this note the fact that 
the examiner felt that the Veteran's symptoms had 
significantly worsened combined with the examiners belief 
that the Veteran was unable to function in a normal, 
competitive work environment and that the Veteran was 
deteriorating to the point of being unable to sustain gainful 
employment is evidence of a disability that more nearly 
approximates total  than deficiencies in most areas.  
38 C.F.R. §§  4.7, 4.130, Diagnostic Code 9411.

The ability to overcome the handicap of disability varies 
widely among individuals.  The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from the individual success in overcoming 
it.  38 C.F.R. § 4.15.

In this regard the Board notes that the 100 percent 
evaluation is assigned prior to the Veteran's application 
for, and subsequent approval of, a disability retirement in 
April 2006.  The Board makes note of the Veteran's frequent 
comments during his mental health treatment process that he 
wanted a disability retirement much sooner, but felt 
"trapped" by financial matters.  Additionally, the Veteran 
was unable to even afford to keep his home once he was 
divorced from his wife as he was not able to tolerate living 
with other family to share expenses.  

The Board finds that the fact that the Veteran was able to 
continue working as long as he did is more a testament to his 
ability to overcome his disability, rather than a testament 
to the average earning impairment of the disability itself.  
Additionally, the Board again notes that it is clearly 
documented in his mental health treatment notes that the 
Veteran was only able to continue working as long as he did 
because he took excessive amounts of leave in order to cope 
with the stress of his employment.  Additionally, his VA 
Medical Center treating psychiatrist clearly stated that the 
Veteran was unable to function in a normal, competitive 
environment as of July 2003.

Finally, while the Court has expressly declined to adopt a 
rule that accords greater weight to the opinion of the 
Veteran's treating physician over a VA or other physician, 
Winsett v. West, 11 Vet. App. 420 (1998); Chisem v. Brown, 4 
Vet. App. 169, 176 (1993); Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993); the Board finds that, in this case, the 
VA Medical Center mental health treatment notes from the 
Veteran's treating psychiatrist and counselor are of greater 
value in determining the actual severity of the Veteran's 
disability than are the several VA examination reports.  

In this regard, the Board notes that the symptoms and 
impairment described in the VA examination reports are 
somewhat at odds with the symptoms and impairment described 
in the Veteran's VA Medical Center mental health treatment 
notes.  The Board finds that in this case there is clearly a 
relationship built on trust and understanding between the 
Veteran and his treating psychiatrist and counselor at the VA 
Medical Center that simply does not appear to exist with the 
VA examiners.  Also, the VA examination reports are brief 
snapshots of what the Veteran is feeling on the particular 
date of examination, while the Veteran's VA Medical Center 
treatment notes chronicle a long and steady process of 
treatment which leads to a better understanding of the 
challenges the Veteran faces as a result of his disability. 

With respect to the period prior to July 23, 2003, the Board 
has also considered whether this case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-
schedular consideration is a finding on part of the RO or the 
Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for the disability and 
that the manifestations of the disability are contemplated by 
the schedular criteria.  Additionally, the Board has 
increased the disability evaluations as warranted by the 
symptoms described in the Veteran's VA Medical Center mental 
health treatment notes.  In sum, there is no indication that 
the average industrial impairment from the disability during 
the period prior to July 23, 2003, would be in excess of that 
contemplated by the increased ratings granted herein.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

The Board having determined that the Veteran's PTSD warrants 
a 50 percent rating prior to February 12, 2001; a 70 percent 
rating from February 12, 2001, through July 22, 2003; and a 
100 percent rating on and after July 23, 2003; the benefit 
sought on appeal is granted to this extent and subject to the 
criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


